Citation Nr: 1454279	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  06-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to referral of the issue of a disability rating in excess of 10 percent for the Veteran's tinnitus for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1953 to October 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the New York, New York, Regional Office (RO) which, in pertinent part, denied a disability rating in excess of 10 percent for the Veteran's tinnitus.  In April 2014, the Veteran submitted a Motion to Advance on the Docket.  In April 2014, the Board granted the Veteran's motion.  In May 2014, the Board denied a rating in excess of 10 percent for the Veteran's tinnitus.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the Court granted the Parties' Joint Motion for Partial Remand; vacated that portion of the May 2014 Board decision which determined that referral of the Veteran's claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) was not warranted; and remanded the Veteran's appeal for additional action in compliance with the Parties' Joint Motion for Partial Remand.  

The Board notes that the May 2014 Board decision also remanded the issue of entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss.  The record reflects that while some development has been completed, the Agency of Original Jurisdiction has not recertified the case to the Board and the issue remains in remand status.  As such, the only issue currently on appeal is entitlement to an extra-schedular consideration for tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran's recurrent tinnitus alone has not been shown to significantly impact the ordinary conditions of his daily life including his ability to work.  


CONCLUSION OF LAW

Referral of the issue of a rating in excess of 10 percent for the Veteran's tinnitus for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.87, Diagnostic Code 6260 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a December 2005 notice which informed him of the evidence generally needed to support a claim for an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The December 2005 VCAA notice was issued to the Veteran prior to the March 2006 rating decision from which the instant appeal arises.  The issue was readjudicated in the October 2006 statement of the case and the July 2008 supplemental statement of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA audiological evaluations.  The examination reports are of record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  The report of the most recent VA audiological evaluation conducted in July 2014 and an August 2014 addendum thereto were received into the record after the July 2008 SSOC.  In November 2014, the Veteran waived RO review of the additional evidence.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Extra-Schedular Rating under 38 C.F.R. § 3.321(b)(1)

The Parties' October 2014 Joint Motion for Partial Remand states that the "Appellant does not dispute the Board's denial of a schedular rating in excess of 10 percent for tinnitus."  The Veteran has made no specific allegations that the relevant schedular criteria set forth in the Schedule For Rating Disabilities are inadequate to properly evaluate the disability picture associated with his service-connected tinnitus.  

The Veteran's tinnitus is evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 5260.  The report of the July 2014 VA audiological evaluation and the August 2014 addendum thereto indicates that the Veteran was diagnosed with tinnitus.  The examiner responded "no" to the question of whether "the Veteran's tinnitus impact ordinary conditions of daily life, including ability to work."  

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate an appellant's level of disability and symptomatology and is found inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is no indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria found in 38 C.F.R. § 4.87, Diagnostic Code 6260, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that a 10 percent rating will be assigned for recurrent tinnitus which is perceived in one ear, both ears, or the head.  See Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed.Cir.2006).  The Veteran's tinnitus disability picture falls squarely within the diagnostic criteria for a 10 percent rating.  The Veteran has argued that his tinnitus makes it difficult to communicate with others in all listening environments without the full use of visual cues and that this symptom brings his condition into the realm of an exceptional disability picture.  However, tinnitus is defined as a "noise in the ears, such as a ringing, buzzing, roaring, or clicking." Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003); 38 C.F.R. § 19.9(explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  Accordingly, a logical inference from this definition is that a noise in the ears causes difficulty hearing.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)("the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  In other words, the Veteran's complaint is inherent in the definition of the disease.  

Furthermore, even should the schedular criteria not be adequate, the Veteran's tinnitus has not been shown to be productive of occupational impairment beyond that contemplated by the assigned schedular evaluation.  The Veteran in this case has not shown any hospitalization due to tinnitus.  During the August 2014 VA examination, the examiner noted that the tinnitus did not impact ordinary conditions of daily life, including his ability to work.  VA treatment records indicate his response to hearing aids was positive.  

Therefore, the Board determines that referral of the Veteran's claim for a higher rating for his tinnitus for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  







ORDER

Referral of the issue of a rating in excess of 10 percent for the Veteran's tinnitus for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


